 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSyncro Corporation and International Molders &Allied Workers Union, AFL-CIO-CLC. Cases 1 0-CA-12660 and 10-CA-12728January 30. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 26, 1977, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act by threaten-ing its employees that it would close the plant if theemployees supported the Union, by soliciting em-ployees to oppose the Union and to assist Respon-dent in its antiunion campaign, and by creating theimpression that its employees' union activities wereunder surveillance. We agree with these findings. TheAdministrative Law Judge dismissed the complaintto the extent it alleged that Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingemployees Ralph Hornsby and Homer Massengill onMarch 9, 1977, and Michelle Hill on April 5, 1977.The General Counsel has excepted to the Adminis-trative Law Judge's findings and conclusions as tothe discharges of Hornsby, Massengill, and Hill. Weagree with the Administrative Law Judge that Horns-by and Massengill were discharged for economic andnot for discriminatory reasons, and thus we affirmhis dismissal of those aspects of the complaint.'However, we find merit in the General Counsel'sexception as to the discharge of Hill, for the reasonsdiscussed below.IThe General Counsel has excepted to the Administrative Law Judge'sfinding that the General Counsel failed to establish that Bill Replogle was asupervisor, as the testimony of Respondent's own witness, Ed Schilling,revealed that Replogle was in charge of the tool and maintenancedepartment. In addition, Replogle identified himself as a supervisor incharge of maintenance, and employees Hornsby and Massengill identifiedReplogle as their supervisor. The General Counsel asserts that, based on thistestimony. Replogle should be found a supervisor, and thus Replogle'sknowledge of Hornsby's and Massengill's union activities should be234 NLRB No. 73The underlying facts, as found by the Administra-tive Law Judge and more fully set out in hisDecision, are as follows:Respondent operates a plant in Arab, Alabama,which manufactures electrical and mechanical prod-ucts such as alternator systems and brake controllers.The Union began its campaign among Respondent'semployees in February 1977. Michelle Hill was thefirst employee to actually begin soliciting on behalfof the Union, and she remained the leading unionactivist in the plant throughout the organizingcampaign. Following a series of speeches by PlantManager Blair Stentz on February 21 and 22, Stentzcalled Hill to his office and accused her of question-ing his honesty and of misjudging him.2Stentzbecame angry, and stated that he had "had enough,"and "did she understand." Thereafter, on severaloccasions, Stentz asked Hill if she would come to hisoffice to talk with him because he felt they had a lotof differences to iron out, but Hill never reported toStentz' office. Stentz also confronted Hill in theprocess of her compiling a list of names fromtimecards for use by the Union, and he told her shewas not to do it anymore. The Administrative LawJudge concluded, and we agree, that Respondent wasaware that Hill was aggressively pursing the cause ofthe Union.On April 5, 1977, Hill was discharged for the statedreason that she threatened employees for not doingher "will." Hill demanded an opportunity to confrontthe employees who had accused her of this conduct,but this request was denied.Stentz testified that Hill was discharged basedsolely upon the complaints of employees MarilynWalker and Patsy Hayes. Walker testified that on aThursday in April, Hill asked her, in the ladies'bathroom, to sign a union card. According toWalker, Hill said that if Walker did not join theUnion she would get her tires slashed. Walkerreported the incident to her supervisor shortly after itoccurred. Hayes testified that on the Friday beforeHill's discharge she was in the ladies' bathroom whenHill asked her to sign a union card. When Hayesignored her, Hill persisted in asking her to sign acard. Hayes then told Hill to shut up, and that shehad heard her the first time. According to Hayes,Hill then threatened that if Hayes did not sign aunion card she would get her tires slashed. Hayes didimputed to Respondent. Since we find that Hornsby and Massengill weredischarged for economic and not for discriminatory reasons, we find itunnecessary to adopt the Administrative Law Judge's finding concerningReplogle's supervisory status, or to resolve that status.2 Stentz was apparently referring to a meeting which Hill had with anoutside consultant who had been called in to evaluate personnel problems inthe plant, in which Hill had demanded to see a copy of Respondent'sfinancial statement.550 SYNCRO CORP.not report the incident to anyone. On the followingMonday, however, she observed Hill copying thenames of employees off the employee timecards. Atthat time, according to Hayes, she became frightenedand reported both incidents to her supervisor. Hilldenied having threatened Walker and Hayes, al-though she admitted that she solicited card signa-tures from them in the ladies' bathroom and that shehad "cut up with them." Hill also admitted topushing Walker into a bathroom stall in order to gether to sign a union card.Based upon the above testimony, the Administra-tive Law Judge concluded that Hill was dischargedfor cause and not because of her advocacy of theUnion. Specifically, the Administrative Law Judgerelied upon Hill's admission that she had solicitedcard signatures from Walker and Hayes in the ladies'bathroom, and discredited Hill's denial that she hadthreatened to slash the tires of Hayes and Walker.The Administrative Law Judge also noted Hill'sadmission that she had pushed Walker into abathroom stall in an effort to get her to sign a unioncard.In addition to the testimony relied upon by theAdministrative Law Judge, the record further revealsthe following information concerning the dischargeof Hill. Walker testified that Hill had "kind of a grin"on her face when she allegedly threatened to slashWalker's tires. Walker also admitted that severalweeks before the hearing in this case she told fellowemployee Patsy Jolly that "Michelle had just beenkidding" when she allegedly threatened to slash hertires. Hayes testified that she (Hayes) is alwayslaughing and "cutting up" with the other employeesin the plant. Hayes also testified that there were sixor eight other employees in the ladies' bathroom atthe time that Hill allegedly threatened to slash hertires, yet none of those employees were broughtforward to testify in this case. Finally, Hill testifiedthat, at the time she pushed Walker into thebathroom stall, they were both laughing.3The record further reveals that Stentz made anumber of speeches to groups of employees onFebruary 21 and 22, 1977, during which he referredto union representatives as gun-toting thugs whoengaged in such things as shooting people andslashing tires. Hill testified that following thesespeeches, jokes about tire slashing circulated aroundthe plant. Sara Garrett, who is still employed byRespondent, also testified that jokes about tireslashing were common around the plant followingStentz' speeches.Viewing the record as a whole, we are unable toconclude that Hill was discharged for threatenings Walker never testified as to this event. It was raised for the first time byHill when she returned to the witness stand to deny that she had everthreatened to slash Hayes' tires.employees rather than for her union activities. Stentzwas fully aware of Hill's union activity and displayedhostile feelings against her because of that activity.Stentz even warned Hill that "he had had enough,"and "did she understand." In the light of suchstatements, the stated reason for Hill's subsequentdischarge smacks strongly of pretext.The only evidence against Hill was given by theemployees allegedly threatened, namely Hayes andWalker. As to Walker, although she was sure thatHill threatened to slash her tires, she also stated thatHill was grinning when she made the threat, and sheadmitted to another employee that Hill was onlykidding when the threat was made. Thus, it appearsthat, if in fact the threat was made by Hill, Walkerdid not consider it serious. As to Hayes, whoadmitted to always laughing and cutting up withother employees in the plant, she did not even reportthe incident to Stentz after it had occurred, butreported it later when she saw Hill copying names offthe employee timecards. The attitude of Hayes andWalker towards the threats made by Hill are consis-tent with the atmosphere in the plant followingStentz' speeches, in which jokes about tire slashingwere common. However, when Stentz received thecomplaints from Walker and Hayes concerning thethreats by Hill, he discharged Hill almost immediate-ly. Stentz never investigated the charges against Hill,despite the fact that there were six or eight otheremployees in the ladies' bathroom when Hill alleged-ly threatened Hayes. Nor did Stentz seek an explana-tion from Hill as to the incidents prior to herdischarge. Rather, Hill was discharged without anyknowledge as to who her accusers were or thespecific offense which she had committed.Therefore, we find, contrary to the AdministrativeLaw Judge, that Respondent seized upon the allega-tions by Hayes and Walker that Hill had threatenedto slash their tires as a pretext to discharge Hill. Asthe motivating factor behind the discharge of Hillwas her union activity, her discharge was in violationof Section 8(aX3) and (1) of the Act.AMENDED CONCLUSIONS OF LAWThe Administrative Law Judge's Conclusions ofLaw are hereby amended by inserting the followingas paragraph 4, and renumbering the subsequentparagraphs accordingly:"4. By discharging Michelle Hill for engaging inunion-related, protected, concerted activities, Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(aX3) and (1) of theAct."551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(3)and (1) of the Act by discharging Michelle Hill onApril 5, 1977, for engaging in union-related, protect-ed, concerted activities. In order to effectuate thepurposes of the Act, Respondent will be ordered tocease and desist from engaging in such unfair laborpractices and to reinstate Michelle Hill to her formerposition, or, if such position no longer exists, to asubstantially equivalent position, without loss ofseniority and other rights and privileges, and makeher whole for any loss of earnings she may havesuffered by reason of the discrimination against her,by payment of a sum equal to what she normallywould have earned from the date of the discriminato-ry discharge to the date Respondent offers herreinstatement, less her net earnings, if any, duringthat period. Backpay and interest thereon shall becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Syncro Corporation, Arab, Alabama, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with closure of theArab, Alabama, plant if the employees select theInternational Molders & Allied Workers Union,AFL-CIO-CLC, or any other union, as their collec-tive-bargaining representative.(b) Soliciting employees to oppose the Union andto assist Respondent in its antiunion campaign bydissuading fellow employees from joining or assistingthe Union.(c) Threatening employees in a manner creating theimpression that the employees' union activities areunder surveillance.(d) Discriminating against employees in regard tohire, tenure, and other terms and conditions ofemployment by discharging employees because theyengaged in union-related, protected, concerted activi-ties.(e) In any other manner interfering with, restrain-ing, and coercing its employees because they engagein protected concerted activities guaranteed in Sec-tion 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Offer Michelle Hill immediate and full rein-statement to her former position or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofpay which she may have suffered by reason of thediscrimination against her in the manner described in"The Remedy" section of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents for examination and copyingall payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine the amount ofbackpay due under the terms of this Order.(c) Post at its Arab, Alabama, plant, copies of theattached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Directorfor Region 10, after being duly signed by anauthorized representative of Respondent, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with closureof our Arab, Alabama, plant if our employeesselect the International Molders & Allied Work-ers Union, AFL-CIO-CLC, or any other labororganization, as their bargaining representative.WE WILL NOT solicit our employees to assist theCompany in its antiunion campaign by usingtheir influence to dissuade fellow employees fromjoining or assisting the Union.WE WILL NOT threaten our employees bycreating the impression that their union activitiesare under surveillance.552 SYNCRO CORP.WE WILL NOT discriminate against employeesby discharging them for engaging in protectedconcerted activities on behalf of any labor organi-zation.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL offer Michelle Hill immediate and fullreinstatement to her former position or, if suchposition no longer exists, to a substantially equiv-alent position, without prejudice to her seniorityor other rights and privileges, and make her wholefor any loss of pay suffered by reason of herunlawful discharge, plus interest.SYNCRO CORPORATIONDECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Guntersville, Alabama, on June 7 and 8,1977, based on charges filed by the International Molders& Allied Workers Union, AFL-CIO-CLC, in Case 10-CA-12660 on March 14, 1977, and in Case 10-CA-12728on April 8, 1977.1 The complaints, issued on April 13 andMay 12, respectively, allege that Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, by discharging Ralph Hornsby andHomer Massengill on March 9 and Michelle Hill on April5. It is also alleged that Respondent independently violatedSection 8(a)(1) of the Act in that Respondent's executivevice president and general manager, Blair E. Stentz,allegedly threatened employees to close the plant andsolicited employees to oppose the Union on or aboutMarch 5, and on or about February 21 told employees thatRespondent knew who was engaging in union activities,thus creating the impression that employees' union activi-ties were under surveillance. Respondent's answers denythe allegations of unfair labor practice alleged in thecomplaints, but admit that the three employees namedtherein were discharged on the dates alleged. Respondentcontends that Hornsby and Massengill were terminatedbecause of a change in work procedures, and that Hill wasdischarged for threatening employees.Upon the entire record in the case, including myobservation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FACT1. JURISDICTIONThe jurisdictional allegations of the complaints areadmitted in the answers. I find that Respondent is, and hasbeen at all times material herein, an Alabama corporation,with an office and place of business located at Arab,Alabama, where it is engaged in the manufacture ofvehicular electric brake components and small engineparts. During the past calendar year, which period isrepresentative of all times material herein, Respondent soldand shipped finished products valued in excess of $50,000directly to customers located outside the State of Alabama.Therefore I find that Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.1. LABOR ORGANIZATIONAs alleged in the complaints and admitted in theanswers, I find that the International Molders & AlliedWorkers Union, AFL-CIO-CLC, herein called the Unionor the Charging Party, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.nlI. SUPERVISORY STATUSAs alleged in the complaints and admitted in theanswers, I find that at all times material herein Blair E.Stentz is and has been executive vice president and generalmanager of Respondent, acting on its behalf, and istherefore an agent of Respondent, and a supervisor withinthe meaning of Section 2(1 1) of the Act. I also find that theevidence in the record establishes that Plant Superinten-dent Mickey Tidmore and Manager of Manufacturing EdSchilling are supervisors within the meaning of the Act.The status of other titled individuals referred to in therecord was neither alleged, nor fully litigated, nor does therecord reflect that any other persons mentioned in therecord possessed Section 2(11) authority.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The History of the Respondent's Tool and DieOperationsBased on undisputed and credited testimony by EdSchilling, manager of manufacturing, Jim O'Keefe, projectindustrial engineer, and Blair Stentz, Respondent's vicepresident and general manager, the following history ofRespondent's toolroom and die maintenance and repairoperation is established. Respondent is a manufacturer ofelectric and mechanical products including alternatorsystems, electrical brake controllers for recreational vehi-cles, component assemblies for alternator systems, andvarious types of tools. One phase of the alternator manu-facturing process involves the stamping of laminationsusing a 65-ton and a 100-ton stamping press utilizingcomplex carbide and high carbon, high chrome steel dies.Over a period of time the many repetitions of the stampingprocess causes wear on the dies, and necessitates theirbeing serviced from time to time, including sharpening andrealignment. Since this servicing is delicate, it requiresconsiderable skill, and consequently is expensive. Thus,when Schilling initiated training and production at Re-spondent's Arab, Alabama, plant in 1973, laminations wereI All dates are in 1977 unless otherwise specified.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped from Respondent's Ohio plant in order that theservicing of the dies could be performed by the diemanufacturer, in accordance with the practice at the Ohioplant. This practice continued into mid-1976, although inthe interim the Arab plant had begun stamping operationsand a limited amount of servicing and grinding of dies intheir maintenance department. All complex die servicingwas still performed by the die manufacturer. On August 2,1976, Blair Stentz arrived and took over as generalmanager of the Arab plant. At or about this same time newdies began arriving at the plant. Since they required aconsiderable amount of servicing, Stentz was of theopinion that the Arab plant should develop the capabilityof servicing their own dies at Arab. In late August it wasdecided to start an "in-house tooling program" which, itwas hoped, would greatly shorten the length of time duringwhich the dies were out of service by eliminating the timeinvolved in shipping dies to and from the manufacturerand which, it was hoped, would also reduce labor costs. Asa result of this decision the maintenance and toolroomdepartment headed by Bill Replogle was divided into twoseparate operations. Replogle remained the leadman overthe maintenance operations, which had previously donesome minor die repair and servicing. William Carmack, atool-and-die maker, was hired to take charge of the tool-and-die program. Jim O'Keefe, an industrial engineer, washired as project industrial engineer at the Arab plant sinceStentz felt that the plant needed someone responsible for acost control program. One of O'Keefe's first assignmentswas to monitor and make regular periodic reports of thecosts involving both the maintenance and tooling opera-tions. Beginning in October, at the request of Stentz, aseries of monthly reports was initiated.Immediately following the arrival of Carmack during thethird week in September 1976, the new tooling departmentconsisted of Carmack and one apprentice. In October theapprentice left. Thereafter in October and early November1976, respectively, Schilling hired Ralph Hornsby andHomer Massengill following Carmack's appeal for addi-tional help. In the meantime Respondent's costs continuedto rise, not only because of the additional personnel hired,but also as a result of overtime work performed in an effortto get the new operation on its feet. In November O'Keefereported that Respondent was still farming out 40 to 50percent of its tooling and maintenance repair work.Thereafter Respondent's costs continued to increase steadi-ly. Further increased costs were brought about by tool-and-die problems arising from both breakdowns in thepresses and increasing overtime in the tool operation. In hisJanuary 6 report, covering the month of December 1976,O'Keefe recommended that discussions be held with thetooling department about stabilizing and reducing laborcosts, and indicated that the plant could not afford tocontinue the operation under these circumstances. Duringthe month of January, due to steadily increasing costs,Respondent found it necessary to curtail all overtime in thetooling department, except for emergencies. This resultedin the resignation of Carmack who protested that he wasnot being permitted to run the toolroom as he wanted torun it, and was unable to do so with restrictions onovertime. In the meantime Respondent found it increasing-ly necessary to farm out much of the tooling maintenancerepair.Following Carmack's departure the maintenance andtooling departments were once again combined withReplogle in charge. In the meantime Respondent contin-ued to search for an expert tool-and-die maker to replaceCarmack, but was unable to locate a replacement at asalary cost which Respondent could afford. Thus, duringthe month of January Respondent began a reconsiderationof the tooling and die program, and even began to searchfor purchasers for what would be surplus equipment in theevent the tooling and die operation was phased out. DuringFebruary Stentz traveled to Nashville, Tennessee, to conferwith John D. Swartzbaugh, president of Massey SeatingCo. concerning a possible sale of Syncro's surface grinder,vertical mill, horizontal mill, and lathe.2Thus, on February21 Stentz requested a special analysis on in-house toolingmaintenance from O'Keefe. Stentz emphasized that in hisview they had a big problem concerning the toolingoperation and stated that he desired recommendations onwhat should be done about the situation. On February 25O'Keefe submitted his report recommending as follows:1. That source selected vendors be contacted forfeasibility of handling all our die and tool fixturemaintenance support and some kind of workingcontracted agreement to be entered into.2. Since we have only Junior Machinists on board,with limited tooling expertise in die maintenanceand repair, our die life is diminishing too rapidlydue to over grinding of die working surfaces.Steps should be taken to eliminate the require-ment of these Junior Machinists at the earliestpossible date.3. That an additional analysis be made for disposition(sale) of equipment in the present tooling area,except for those pieces of equipment that can beincorporated for usage in our Manufacturing andFacility Maintenance Area.4. It should be noted that our present tooling effortin-house is costly at this time and definite actionshould be taken at the earliest possible date tobring our tooling costs back in line.On March 7 O'Keefe submitted his regular monthlyreport on the tooling and maintenance departments'operations during the month of February. The reportrevealed continued increased costs. In addition O'Keefereported that the tooling area did not have sufficientexpertise to accomplish the Company's immediate needseven when backed up by farming out portions of thetooling work, as needed. He recommended that they hadreached "a critical position where production cannot abidewith 'hit or miss' situations of half-completed maintenanceand repair of our high production, high cost dies." Heurged "the need for competency in our tooling area, bjhiring an expert, or go to outside vendors for 100 percent ofStentz' testimony is supported by a March 14 letter from Swartzbaugh.554 SYNCRO CORP.our tooling needs." As a result of these recommendations,Respondent decided to terminate the in-house toolingprogram. On March 9 Junior Machinist Ralph Hornsbyand Homer Massengill were terminated. Thereafter Re-spondent reverted to its previous practice of farming outthe greatest majority of the tooling work. The maintenancedepartment still utilizes the remaining tooling machineryand does a limited amount of servicing work on some ofthe less complicated dies, just as they had done before theadvent of the in-house tooling program. Thereafter, the lifeof Respondent's dies increased and there were fewerbreakdowns resulting in decreased costs.B. The Commencement of the Union Campaign andGeneral Manager Stentz' Reaction--The Alleged8(a)(1) ViolationsThe Union began its campaign among Syncro's employ-ees during the month of February, when Union Represen-tative Gerald Park approached Junior Machinist RalphHornsby on the grounds of the Arab primary school andasked how the employees felt about the Union. Hornsbyreferred Park to Michelle Hill who agreed to assist Park inthe Union's effort to organize the plant. The first employeeunion meeting was held in late February, and was attendedby Hill, Dorothy Tidmore, and Allison Fielding. Three orfour other union meetings were held during February andMarch. Hill attended these meetings and passed outhandbills for the Union at various times during this period.Ralph Hornsby attended union meetings on March I and8, at which time he signed a union card. Homer Massen-gill's only union activity was that he signed a union cardbefore work on March 9, the day of his discharge.According to Blair Stentz, he discovered that the Unionwas attempting to organize the Company through ananonymous phone call he received in mid-February inwhich a female voice said that 12 or 13 of his employeeswere meeting with a union organizer in an effort toorganize the plant. After consulting with his labor attorney,Stentz called the employees together in the plant cafeteriaon February 21 and 22 in groups of 50 or 60 to hear hisviews about the Union's organizational efforts.3Hornsbyand Massengill attended the same group meeting. Accord-ing to Hornsby, Stentz began his talk by discussing thefinancial condition of the plant. After stating that theCompany had lost money, and had been operating in thered during the previous year but was now in the black andbeginning to make a little money, he turned to the subjectof the Union. Stentz said that he had about 15 employeesthat had gone to Anniston to talk to the Union aboutrepresentation, and that he was shocked that he hademployees who did not have faith in him and did not trusthim. He said that a union was like a cancer, and that hehad known of people getting shot because of union trouble.Stentz made other remarks which Hornsby could notremember, but recalled Stentz concluding his talk bysaying that he knew about the Union because he had beena member for a number of years, and if the employees didnot believe him they could attend the union meeting which3 Neither Stentz nor any of the witnesses who testified concerning Stentz'speeches mentioned any use of notes by Stentz in making these talks.was to be held the following night and find out forthemselves.Massengill's memory was somewhat different concerningStentz' remarks. He recalled Stentz discussing the progressof the Company, and that he said the Company was doingbetter but that they were not in the clear yet. Stentz saidthat the Company was improving over what they had beendoing. Then he mentioned that 12 or 15 people, whom hedid not name, had sought out union assistance in orga-nizing the plant, and that it hurt his feelings that theemployees did not have any more faith in him than that.The only other thing that Massengill remembered aboutthe 45-minute long speech was that Stentz "painted apicture of union people as gun toting thugs, like somethingto be feared; it's something nasty, you know." However,Massengill did not specify what Stentz actually said on thissubject.Michelle Hill attended a different group meeting. Ac-cording to Hill, after talking about the financial situationof the Company, Stentz said he was going to fight theUnion in any way he could, and that he did not want aunion in there. Hill claimed that Stentz discussed one of hisfriends who was in jail, and about people getting shot andtires being slashed and things of that nature. Hill could notremember anything else about Stentz' speech until proddedby leading questions by the General Counsel. Thereaftershe testified that Stentz stated he knew that Gerald Parkwas the union representative, and he knew what kind of carhe was driving, the license number, and where he was from.She then testified that Stentz said he had a list of names of13 to 15 people who were interested in the Union.No other employee witness testified about the speech.The General Counsel alleges that Stentz violated Section8(aXI) of the Act in his talk by threatening employees insuch a manner as to create an impression that their unionactivities were under surveillance in telling employees thathe "knew which employees were engaging in activities onbehalf of the Union." In his testimony, Stentz denied thisallegation. According to Stentz, he told the employees thatthere were 12 or 13 of Syncro's employees meeting with theunion organizer, who was in the area, and whose name andaddress he knew. He then discussed the financial conditionof the Company, explaining their losses of the previousyear, and stating that with a lot of help and work on theirpart the Company had been able to come from a positionextremely in the red to at least a profitable condition,which he appreciated. He continued, "that it was a prettydirect slap in the face for me to find out that there were anumber among them who did not have faith in me as themanager of the Company, that I felt that I had tried to levelwith them and be honest with them and try to give them abetter place to work than they had had." He said that withthe serious losses the Company had experienced in 1976,and with the present cash flow condition of the Company,there was a great question in his mind as to whether thefinancial structure of the Company could withstand theeconomic onslaught of the Union; and that because of thecash flow condition, which would be aggravated underthose circumstances, it was quite possible that their major555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuppliers of critical materials might hold up shipment ofthose materials because of nonpayment, thereby forcingthe closing of the plant. Therefore, he said it was necessarythat they continue to work to keep the Company in lineand working.Stentz' version of his remarks compares favorably withthe testimony of Massengill and Hornsby, except for theemployees' somewhat vague reference to a portion ofStentz' speech which allegedly related to guns and shoot-ing, which was not placed in issue by the complaint andwas not fully litigated. I credit Stentz' more detailedversion of his remarks; I do not credit Michelle Hill'stestimony which differs considerably from both that ofStentz and the accounts given by Hornsby and Massengill,especially her claim that Stentz said he had a list of namesof 13 to 15 people who were interested in the Union.4Nevertheless, based on Stentz' own testimony, I find thathis remarks describing the number of people interested inthe Union, the identity and other details concerning theunion representative, and his invitation for them to attenda union meeting which he knew was being held thefollowing evening, were calculated to convey to theemployees the impression that their union activities wereunder surveillance. Thus, Stentz violated Section 8(a)(1) ofthe Act.5C. The Events Leading up to The Termination ofHornsby and Massengill on March 9On March 5 Blair Stentz approached Hornsby andMassengill in the toolroom and talked with them about theUnion.6According to Hornsby and Massengill, Stentzbegan by saying that he wanted to talk to them becausethey were two of the more intelligent employees he had inthe plant. Then he said that he had two bit- on the linethat were causing trouble. Stentz then proceeded tographically describe the nature of one of the unnamedfemale's alleged involvement with the union representative.Then, according to Hornsby, he said "she's got anotherthing coming," and that he wanted their help to get theword out to the people about the Company's condition.According to both men, Stentz then said that if theCompany were organized they would get a raise, but itwould be short-lived because the creditors controlledeverything that went on. He then said that if the Companyshould close his contract was guaranteed and that all hehad to do was produce a voucher and he would be paidregardless, and his family could live right on. He said thathe and his wife would like a trip around the world, and thathe would come back and start a business of his own.Hornsby's only response was that he felt the same way, andif the plant should close he would go somewhere else andget a job. Massengill's only answer was that people couldnot hide behind an organization if they were nonproducers,4 Hill displayed a poor memory in testifying and was vague andincomplete in her answers.5 The remarks in Stentz' speech concerning plant closure are not allegedto be violative of the Act, nor does the General Counsel claim them to beviolative in his brief. In any event, I find that Stentz did not violate the Actby the remarks he made in this portion of the speech, which were cast interms of the Company's economic posture.6 In the meantime, about a week after Stentz' speech to groups ofemployees in the cafeteria, outside consultants came into the plant and heldthey would go out the door anyway. Aside from theseanswers, neither man made any further expression of theirsympathies or indicated one way or another whether theywould or would not assist Stentz as he requested.Stentz admitted talking to the two men together in theplant on March 5. He agreed that he referred to the twowomen on the production line, and that he characterizedtheir activities in the terms described by Hornsby andMassengill in their testimony. He also agreed that herequested their help to convince the employees that whathe was telling them was the truth about the financialcondition of the Company. In his testimony Stentz general-ly denied that he ever threatened employees that the plantwould close if the Union came in, but did not elaboratefurther on the details of this conversation. I credit Hornsbyand Massengill and find that Stentz' remarks on March 5contained both a threat to close the plant if the employeesselected the Union, and solicited Hornsby and Massengillto assist Respondent in its antiunion campaign, whichconduct violates Section 8(aX I) of the Act.On Monday, March 7, Stentz approached Hornsby at hiswork station and asked where Massengill was. AfterHornsby replied that Massengill had not come to work thatday, Stentz asked Hornsby if he knew where he could finda good tool-and-die man. He said he hated to replace aman but it looked like he was going to have to. Stentz didnot say anything about who he was considering replacing.At that time it is undisputed that Respondent had beenseeking a replacement for Carmack.On the morning of March 9 in the cafeteria, before work,Massengill signed a union card for Michelle Hill. LaterHornsby and Bobby Seay, a maintenance mechanic,discussed the Union during lunch in the plant cafeteria.Hornsby asked how Seay felt about the Union and Seayresponded that he didn't feel the Union would be muchgood at Syncro. Hornsby ended the conversation by saying"I don't guess you'd be interested in signing a union cardthen," and Seay replied, "No." Bill Replogle and anothermechanic named John Harris were seated at a tableadjacent to theirs.7That afternoon around 2 or 2:30 p.m. alead girl named Sue Wright came to the toolroom andasked if Hornsby wanted the Union. He asked her whowanted to know. She responded that she was just wonder-ing, but she did not think the Union would be good for theCompany. Hornsby answered that the Union was notdesigned for the Company, but for the employees. Wrightrepeated that she did not think it would do the Companyany good, and left. Hornsby then observed Wright speak-ing with Massengill. According to Massengill, she askedhow he felt about the Union, and he responded that he wasfor it and was planning on attending the union meetingthat night. Massengill asked Wright to go, and she refusedstating that the Union did not have anything for her. Hediscussions with groups of employees concerning what it was they did notlike about the Company. This phase of the Respondent's antiunioncampaign, based on the uncontradicted testimony of Hill, was not placed inissue by the complaint and was not fully litigated.I Although Hornsby voiced the opinion that these men had overheardthe conversation, he did not describe any action by Replogle and Harriswhich confirmed this opinion, which he based entirely on the short distancebetween the tables.556 SYNCRO CORP.testified that when she left his presence she went to speakto Ralph Hornsby.8At or about 3 p.m. that afternoon, following a conversa-tion between Stentz and Hornsby, in which Hornsbyadvised Stentz to send a certain die out for outsideservicing, Hornsby and Massengill were called to the officeand terminated during a joint conference with PlantSuperintendent Mickey Tidmore and Project IndustrialEngineer O'Keefe. Tidmore said that they had run a costsurvey, and had come to the conclusion that it would becheaper to send out the dies than it would be to keep theirown tool-and-die man in the shop. Hornsby remarked thatit seemed rather sudden, and Tidmore answered that hehad only learned of the decision 10 or 15 minutes before.O'Keefe remarked that he would not have replacedMassengill's micrometers a few days before, if he hadknown. Then Tidmore continued, saying that both menhad real good work and attendance records, and that theCompany would send them a letter of recommendation.Then Hornsby said that they did not have any way ofgetting their toolboxes home, and asked if they couldreturn the next day in a truck to pick them up. Tidmoreagreed. The conference lasted about 10 minutes. TheUnion was not discussed.9On the morning of March 10 the two men returned to theplant to pick up their tools. While at the plant, they went tothe lobby and requested to talk with Blair Stentz. Stentzreceived them in his office and talked with them for aboutan hour with Tidmore present. They asked Stentz why theyhad been discharged. He explained the Company's finan-cial condition and produced financial statements fromprevious months. He said that the Company had decided itwould be cheaper to send out the die work, and Hornsbyagreed. Then Tidmore, who was also present, spoke up andsaid that it was cheaper to send the work out than it was tokeep it there. Then Hornsby asked why they were dis-charged the day after a union meeting, and after they hadsigned union cards. They asked if that had anything to dowith their termination, and Stentz responded that it didnot. Hornsby said that he had heard rumors through theplant that he and Massengill were leading the Union, andthat this was not true. Stentz answered that he had no ideathey were involved in the Union, and the conferenceended. The two men went to the toolroom, picked up theirtoolboxes, and left.The General Counsel contends that the Respondentutilized the condition of its tool-and-die operation as apretext to terminate Hornsby and Massengill because theysympathized with and supported the Union. Counsel forthe General Counsel urges that the timing of the dis-charges, which occurred on the same day that Massengillsigned a union card, supports this theory of the case.Respondent argues that Hornsby and Massengill weredischarged for economic reasons only, and that althoughI do not credit the testimony of Hornsby and Massengill concerningthis incident since their versions contradict one another. Massengill testifiedthat the alleged conversation took place on Tuesday, March 8, whileHornsby insisted it occurred on Monday, March 7. More significantly,Hornsby testified that Wright first spoke to him and then spoke toMassengill, while Massengill testified that the two conversations occurred inexactly the opposite order. In any event, the incident is of no significancesince Wright was not alleged or proved to be a supervisor within themeaning of the Act.the terminations may have seemed sudden to the employ-ees, the timing of the decision falls within a logicalsequence when considered in the light of Stentz' unrefutedtestimony that he based his decision on O'Keefe's Febru-ary 25 and March 7 reports. Furthermore, Respondentargues that it had no knowledge of Hornsby's andMassengill's union sympathies until they revealed them toStentz in their postdischarge conversation on March 10.I am persuaded that Hornsby and Massengill wereterminated for economic considerations and not because oftheir union activities. The problems which Respondentexperienced with respect to the costs of its tool-and-dieoperations and its unsuccessful effort to reach the goal ofperforming a large majority of the repairs on dies in theplant, are well documented and virtually undisputed. Theuncontradicted testimony of Stentz concerning the timingof his decision to phase out the tool-and die-operation issupported by O'Keefe's February 25 and March 7 reports.Against this background, the General Counsel's timingargument fails. It might be considered equally conceivablethat Hornsby's and Massengill's interest in the Union,especially Massengill's signing of a union card on themorning of March 9, may have been prompted by aconcern over the security of their jobs because of thedeteriorating condition of the tool-and-die operation. Thisalso is not clearly revealed by the record, however. What isfirmly established in the record is that Respondent wasfaced with a steadily increasing cost picture, aggravated bythe resignation of Carmack and their inability to findanother tool-and-die expert. Finally, the General Counsel'sargument, based on credible testimony by employees BettyLou Hyde and Sarah Garrett that following the dischargesof Hornsby and Massengill they continued to see some diesbeing worked on in the toolroom, that Hornsby's andMassengill's jobs were not actually eliminated, is neutral-ized, in the absence of more detailed testimony, byundisputed testimony from Respondent's witnesses to theeffect that the maintenance department had always in thepast performed a certain amount of the less complex diework and was continuing to do so. I therefore find that theGeneral Counsel has not proved that Respondent seizedupon the adverse economic circumstances involving itstool-and-die operation as a pretext for eliminating Hornsbyand Massengill because of their union sympathies.I likewise find that the General Counsel has not provedthat Respondent knew that Hornsby and Massengillsympathized with and assisted the Union. I disagree withthe General Counsel's argument that Stentz discerned theirsympathies about the Union from the March 5 conversa-tion in which he solicited their assistance in counteringfalsehoods being spread about the Company. Nowhere inthis conversation did either Hornsby or Massengill rejectStentz' request. Not only did they rather artfully evademaking a negative response, but in addition made remarks9 O'Keefe testified that when Hornsby questioned him about thesuddenness of the decision to terminate them, he said that he had just foundout about it at 10 minutes after 3, and that although be had recommendedthe decision he had not been informed that the decision had been made. Icredit Hornsby's version which is consistent with O'Keefe's February 25 andMarch 7 reports.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin connection with Stentz' statements about the possibilityof the plant closing, which could well have led him tobelieve that they agreed with him. For example, Hornsbyanswered that he "felt the same way, if the plant shouldclose, he'd go somewhere else and get a job." Massengillstated that people could not hide behind an organization ifthey were nonproducers, they would go out the dooranyway. Under these circumstances I find that the March 5conversation does not establish company knowledge ofHornsby's and Massengill's union sympathies and activi-ties. Neither do I find that the General Counsel hasestablished the Employer's knowledge of Hornsby's andMassengill's sympathies through the evidence of otherincidents concerning Hornsby's and Massengill's conversa-tions with other persons neither alleged nor proven to besupervisors within the meaning of the Act. The Board haslong held that the title "supervisor" standing alone doesnot prove supervisory status. The only person alleged to bea supervisor in paragraph 6 of the complaint, and soadmitted in the answer, is Vice President and GeneralManager Stentz. No other individual's status as a supervi-sor was litigated and there is no evidence in the record thatany individual other than Stentz, Mickey Tidmore, andSchilling possessed any Section 2(11) duties. Thus, thetestimony of Replogle, referred to in the record as both asupervisor and a leadman, that on the afternoon of Stentz'cafeteria talk Hornsby stated to him that a union had comein at Automatic in Huntsville and that he thought it was apretty good thing, is of no value to the General Counsel inbinding Respondent with knowledge of Hornsby's sympa-thies. Finally, the evidence concerning Hornsby's conver-sation with Seay and Massengill's signing a card for Hill inthe cafeteria, with the obvious suggestion that someonefrom the Company must have seen or heard these inci-dents; and the evidence concerning Sue Wright's allegeddiscussion of the Union with Hornsby and Massengillshortly before their discharges, clearly intended to suggestthat she then reported these discussions to management,constitutes mere speculation. Although it is understand-able, from the standpoint of the Charging Party, that thedischarges of union sympathizers and activists close on theheels of their becoming active in the Union's organization-al drive, would raise a suspicion that the terminations weremotivated by their activities; these suspicions cannot beutilized as a substitute for proof of actual unlawfuldiscrimination stemming from proven knowledge of theemployees' union activities.10I find that the GeneralCounsel has not proven that Respondent knew prior totheir discharges that Hornsby and Massengill were unionadherents. I therefore find that Respondent has notviolated Section 8(a)(1) and (3) of the Act by dischargingRalph Hornsby and Homer Massengill on March 9.10 Nor do I find persuasive the argument that Hornsby and Massengillwere not offered an opportunity to transfer elsewhere. There is no evidencein the record that any other work for them in the plant existed, let alonework commensurate with their skills and pay.t" The General Counsel asserts in his brief that Stentz' March 5 remarksD. The Circumstances Leading to The Discharge ofMichelle HillMichelle Hill had worked for Respondent approximately22 months as of the time of her discharge on April 5. Shewas the first employee to actually begin working with theUnion in its organizational drive, and thereafter remainedthe leading union activist in the plant. She compiled lists ofpeople in different departments who might be interested inthe Union, attended union meetings, obtained union cardsignatures from employees, and passed out handbillsoutside the plant entrance. In many of these activities shewas assisted by Dorothy Tidmore.1' Following Stentz'February 21 and 22 series of speeches in the plant cafeteria,and during the period of time when outside consultantswere holding group discussions with employees, Stentzcalled Hill to the office and accused her of questioning hishonesty or misjudging him. He said that she had asked fora financial statement at one of the meetings (with theconsultants). Stentz became angry and said that he had hadenough, and did she understand. Then Stentz went downthe line and talked to others. Hill heard him saying that ifpermitted he would come up with a financial statement forthem. Thereafter, on several occasions, Stentz asked Hill ifshe would come to his office to talk with him because hefelt they had a lot of differences that needed to be ironedout. The last one of these requests came a few days beforeHill was terminated. Nevertheless, Hill never reported tothe office to discuss the matter. Hill's testimony concerningthese incidents is undenied and credited. Consequently, itis clear that before her termination the Employer wasaware that she was aggressively pursuing the cause of theUnion. In addition, at some unspecified point during thelast 2 weeks of her employment, Stentz confronted Hill inthe process of compiling a list of names from timecards, foruse in contacting employees concerning the Union, andtold her that he had received complaints in the office aboutthis activity and that she was not to do that any more.On April 5 Hill was called to Mickey Tidmore's office ator about 3:25 p.m. and discharged. Tidmore said that hehad statements from employees saying that she hadthreatened them for not doing her "will." Hill demandedan opportunity to confront the employees who had accusedher of this conduct, but this request was refused. Tidmoresaid he had the statements if they were needed and that hewould use them later, if necessary. Then Tidmore escortedHill to her work station to pick up her belongings and thento the door where two policemen conducted her off theproperty. She did not return thereafter.General Manager Stentz testified that Hill was dis-charged based upon the complaints of employees MarilynWalker and Patsy Hayes that Hill had threatened them.Marilyn Walker testified that on a Thursday in April Hillasked her to sign a union card in the women's bathroom.When Walker declined, Hill said that if she did not join theUnion she would get her tires slashed. According toWalker this frightened her and she reported the incident.to Hornsby and Massengill concerning two women on the production line,itself establishes the Employer's knowledge of Hill's activities. Although therecord shows that Stentz did not mention any names, his later conversationswith Hill show that one of those to whom he referred was Hill.558 SYNCRO CORP.Patsy Hayes testified concerning a similar exchange withHill in the restroom at or about 3 o'clock on the Fridaybefore Hill was fired. Later, when she observed Hill listingemployees' names from their timecards, she became fright-ened and reported the matter. Both employees then talkedto Mr. Stentz and gave statements to the Companyconcerning the incidents. Michelle Hill denied havingthreatened Walker or Hayes. However, she admittedsoliciting card signatures from Walker or Hayes in thebathroom and that she had "cut up with them." She alsoadmitted, concerning Walker, that she had pushed Walkerinto a bathroom stall in an effort to try to get her to sign aunion card. Under these circumstances, I do not creditHill's denial and am persuaded and find that she didengage in the conduct which Walker and Hayes describedin their testimony. I therefore find that although Respon-dent clearly knew of Hill's union sympathies and activities,she was discharged for cause and not because of heradvocacy of the Union. I find incredible the testimonyadduced by the General Counsel from Sarah Garrett to theeffect that remarks about rock throwing and tire slashing,which circulated around the plant during this period, wereconsidered jokes by the employees. Nor do I find that Hillwas treated disparately, based upon the cross-examinationtestimony of Stentz concerning an incident involvingemployee Jackie York's complaint that employee Sue Ivyhad threatened her following an automobile accident in thecompany parking lot, since York declined to pursue thematter. Finally, I do not draw any adverse inference fromRespondent's choosing not to confront Hill with Walkerand Hayes, prior to the hearing, or not to reveal theirnames in the context of a situation involving threats ofmisconduct. I find that Respondent did not violate Section8(aX)(1) and (3) of the Act in discharging Michelle Hill onApril 5.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening employees that Respondent's Arab,Alabama, plant would close if its employees selected theUnion as their bargaining representative, by solicitingemployees to assist Respondent in its antiunion campaign,by dissuading fellow employees from joining or assistingthe Union, and by threatening employees in such a manneras to create an impression that their union activities wereunder surveillance, Respondent violated Section 8(aXl) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Respondent has not violated the Act in any respectsother than those specifically found.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order thatRespondent cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.[Recommended Order omitted from publication.]559